Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuation Application
1.	This Application No. 16/170,861 filed 10/25/2018 is a Continuation of Application No. 14/473,421 filed on 8/29/2014, now U.S. Patent No. 10,140,597.  The priority date for this Application No. 16/170,861 is 8/29/2014.

Status of Claims
2.	This action is the second action in the prosecution of the Continuation and responds to the amended Claims and Arguments/Remarks filed on 11/13/20.  Claims 1-20 are pending and examined below.

Double Patenting/Terminal Disclaimer
3.	The Applicant filed a Terminal Disclaimer on 7/30/2020 to overcome the double patenting rejection over Patent No. 10,140,597.

Response to Arguments
4.	The Claim Rejections under 35 U.S.C. 112(a) set forth in the prior Office Action are withdrawn. The Applicant has amended the Claims.

5.	The Claim Rejections under 35 U.S.C. 112(b) set forth in the prior Office Action are withdrawn. The Applicant has amended the Claims.

6.	The Claim Rejections under 35 U.S.C. 101 set forth in the prior Office Action are maintained.  The Applicant's arguments are not persuasive.

a)	The Applicant asserts:   "THE PENDING CLAIMS ARE NOT 'DIRECTED TO' A JUDICIAL EXCEPTION UNDER THE FIRST PRONG OF THE SUBJECT MATTER ELIGIBILITY GUIDANCE. … The Office argues the claimed invention is directed to a process for validating and processing payment instruments, and the method is accomplished using a system of generic computer components. However, the present invention provides a solution to a technical problem arising in the technology-centric field of processing and validating payment instrument images. Accuracy of current processing systems is unreliable and error prone. Typically, in current processing systems, generic scans are performed and in the event that the scan is unable to identify certain portions of the image, the images are simply rejected. Such systems are not capable of customized processing, nor are they able to perform corrections accordingly. The present invention solves these problems using novel features such as correlating payment instrument images and remittance document images, comparing different combinations of payment instrument images and remittance document images, and performing customized actions based on the particular instances encountered.

	The Examiner replies:   "Correlating payment instrument images and remittance document images, and comparing different combinations of payment instrument images and remittance document images" is, in fact, a mental process.  A person can scan payment instruments and remittance documents and make correlations to expedite correct processing.  In the instant application, the correlations and comparisons are being performed by generic computers.

b)	The Applicant asserts:  "Indeed, the improvements to technology provided by the present invention are evidenced by the published specification at Paragraphs [0042], [0059] and [0065]: … There are a number of features that improve the processing of the payments (e.g., reduces the number of incorrect payments posted) for example, comparing different fields between the payment instruments and remittance documents, identifying and/or altering confidence score thresholds, automatically posting payments based on the compared fields and/or confidence scores, and notifying users 9 when keying values are inconsistent with values read from the payment documents (e.g., payment instrument and/or remittance documents). … The improvements illustrated in the processes of FIG. 3, which relates to a keying verification process may be further improved by notifying a user 9 when the user 9 has keyed an amount that disagrees with either a payment instrument final amount or a remittance courtesy amount, and the amounts have confidence scores over specific threshold values (e.g., 80%) (see blocks 1304, 1306, 1310, 1312, and 1308 in FIG. 6). When this occurs a message may be presented to the user 9 ( e.g., e-mail, pop-up notification, text, alert within the keying application, or the like) that requests that the user 9 take a closer look, rekey the amount, escalate the payment for further review, or the like. The message may force the user 9 to slow down, verify the courtesy amount or legal amount in the payment instrument, and/or make a more accurate decision regarding the amount of the payment instrument".

	The Examiner replies:  The combination of features underlined by the Applicant were instrumental in the allowed parent application.  These features are not recited in the independent claims of the instant application.  See the Rejection under 35 U.S.C. 101 in the Detailed Action below. 

c)	The Applicant asserts:  "As such, the claimed features of the present inventions are inherently technology centric and non-abstract. Indeed, the specific features recited have no meaning outside of image processing and cannot be performed in the abstract in the absence of the precise technical environment of the claims".

	The Examiner replies: The instant application merely utilizes specially-programmed generic technology for a specific application that does not represent an improvement in technology as interpreted by the Office.  MPEP 2106.05(a)(II) states, “To show that the involvement of a computer assists in improving the technology, the claims must recite the details regarding how a computer aids the method, the extent to which the computer aids the method, or the significance of a computer to the performance of the method. Merely adding generic computer components to perform the method is not sufficient. Thus, the claim must include more than mere instructions to perform the method on a generic component or machinery to qualify as an improvement to an existing technology”.  The Claims do not recite a specific algorithm or method comprising a technological improvement in how payment instrument final amount is determined and associating that determination with a particular confidence score.

	Furthermore, "receiving a plurality of payment instrument images, wherein the plurality of payment instrument images are captured from the plurality of payment instruments by a payment instrument reader"; and, "receiving a plurality of remittance document images, wherein the plurality of remittance document images are captured from each of the plurality of remittance documents associated with each of the plurality of payment instruments by a remittance document reader;" recite insignificant extra-solution activity.  See the Rejection 

MPEP 2106.05(g) states: “Another consideration when determining whether a claim recites significantly more is whether the additional elements add more than insignificant extra-solution activity to the judicial exception. The term ‘extra-solution activity’ can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Extra-solution activity includes both pre-solution and post-solution activity … When determining whether an additional element is insignificant extra-solution activity, examiners may consider the following:  (1) Whether the extra-solution limitation is well known … (2) Whether the limitation is significant (i.e. it imposes meaningful limits on the claim such that it is not nominally or tangentially related to the invention) … (3) Whether the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output)”.  In the instant application, gathering data from images (e.g., via optical character recognition) is well-known and all uses of the judicial exception (i.e., the mental process of data interpretation, comparison, etc.) do not absolutely require capturing the data from images.  

d)	The Applicant asserts: "Notwithstanding the forgoing, Applicant notes that even if the claims are directed to a judicial exception the judicial exception is implemented into a practical application. … Applicant submits that the claimed invention is patent eligible based on the Board's guidance in Rockwell, because similar to Rockwell's claims, the claims of the present invention also are a specific practical implementation of the alleged judicial exception (a process of validating payment instruments). Specifically, as outlined in detail in above, the pending claims correlate payment instrument images and remittance document images, comparing different 

	The Examiner replies:  As asserted by the Applicant above, "the pending claims correlate payment instrument images and remittance document images, comparing different combinations of payment instrument images and remittance document images, and performing customized actions based on the particular instances encountered".  The amended claims broadly recite determining a payment instrument amount and confidence score (a Mental Process) and routing the payment for one action or another depending a comparison of the amount to the equivalent of an "expected" amount from another source (another Mental Process).  The data comparison is made by generically programmed computers, and the Applicant has removed recitations of specific thresholds (first threshold, second threshold, etc.) or the receiving of keyed values that as a whole transformed the application in the allowed parent case from being somewhat of a generic comparison to something more rigorous requiring a computer.  A human can generally determine an amount with a subjective level of confidence and then route a payment for verification or posting based on their confidence level, but, unlike a computer, humans are incapable of exactly repeating their level of confidence compared to numerous, various, specific thresholds in their mind as in the allowed parent case.  Thus, by omitting the numerous, various, and specific thresholds, the independent claims of the instant application have not recited a required integration of technology to achieve the desired 

e)	The Applicant asserts:   "THE PENDING CLAIMS CONTAIN AN INVENTIVE CONCEPT UNDER THE SECOND PRONG OF THE SUBJECT MATTER ELIGIBILITY GUIDANCE. 1. Like Diehr the Present Claims Effect a Transformation or Reduction of a Particular article to a Different State or Thing… Applicant submits that the steps of the claim, either individually or in combination are significantly more than an abstract idea. …It is not clear to Applicants how the claims at issue in Diehr, which are comprised of a well-known mathematical equation (Arrhenius equation) and a conventional routine step of opening a mold, constitutes patent eligible subject matter, as determined and affirmed by the Supreme Court, and the current claims would not also meet the§ 101 standard. (Emphasis Added).

	The Examiner replies:  Opening and closing a mold is not a statutory exception as are Mathematical Concepts, Mental Processes, and Certain Methods of Organizing Human Activity.  Just as Diehr could not save the claims in Alice, which were directed to “implement[ing] the abstract idea of intermediated settlement on a generic computer”, Alice, 134 S. Ct. at 2358–59, it cannot save the claims of the instant application directed to implementing an abstract idea on a generic computer.

f)	The Applicant asserts:   "THE PENDING CLAIMS CONTAIN AN INVENTIVE CONCEPT UNDER THE SECOND PRONG OF THE SUBJECT MATTER ELIGIBILITY GUIDANCE. 2. Like Diehr the Present Claims add specific limitations other than what is well-understood, routine, and conventional in the field."

	The Examiner replies:  As similarly stated above regarding being a Practical Application, the amended claims broadly recite determining a payment instrument amount and confidence score (a Mental Process) and routing the payment for one action or another depending a comparison of the amount to the equivalent of an "expected" amount from another source.  The data comparison is made by generically programmed computers, and the Applicant has removed recitations of specific thresholds (first threshold, second threshold, etc.) or the receiving of keyed values that as a whole transformed the application in the allowed parent case from being somewhat of a generic comparison to something more rigorous requiring a computer.  A human can generally determine an amount with a subjective level of confidence and then route a payment for verification or posting based on their confidence level, but, unlike a computer, humans are incapable of exactly repeating their level of confidence compared to numerous, various, specific thresholds in their mind as in the allowed parent case.  Thus, by omitting the numerous, various, and specific thresholds, the independent claims of the instant application have not recited a required integration of technology to achieve the desired performance improvements disclosed in the Specification.

END - Response to Arguments

Detailed Action

Claim Objections
7.	Claims 1, 10, and 19 are objected to because of the following informalities:

a)	Claims 1, 10, and 19 recite "route the payment for verification, positing, or determination …".  posting, or determination …".

Specification
8.	The Examiner objects to the Specification.  35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification uses terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112 (a) without introducing new matter.  Examples of some unclear, inexact or verbose terms used in the specification are:

a)	Upon review, the Examiner has determined the payment instrument process as a whole is a "validation" comprised of either i) automated processing based on confidence scores, or ii) verification by a user.  For example, Par [0018] discloses, "Figure 2 illustrates a process flow for validating or posting the amount associated with the payment instrument, in accordance with one embodiment of the present invention", but Figure 2 shows the payment is either posted or forwarded for verification (not "validation").  The Applicant must amend the Specification and drawings to consistently use the terms "validate/validation" and "verify/verification" because they mean two different things.	

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



9.	Claims 1-20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly 

a)	Claims 1, 10 and 19 recite:
"route the payment instrument for verification, positing or determination of a remittance courtesy confidence score when the payment instrument final amount equals the remittance courtesy amount; or 
route the payment instrument for posting or determination of a remittance full payment confidence score when the payment instrument final amount equals the remittance full payment amount".

These steps are shown in Figure 2.  For clarification, adding the step numbers from Figure 2, these limitations are:
route the payment instrument for verification (step 204), posting (step 214) or determination of a remittance courtesy confidence score (step 210) when the payment instrument final amount equals the remittance courtesy amount (step 206); or 
route the payment instrument for posting (step 214) or determination of a remittance full payment confidence score (step 220) when the payment instrument final amount equals the remittance full payment amount (step 216).

The Examiner asserts additional step 212 is missing and assumes these limitations are amended and appended as follows:

route the payment instrument for verification[[or posting or separately determine a remittance courtesy confidence score when the payment instrument final amount equals the remittance courtesy amount; 
route the payment instrument for posting or separately determine a remittance full payment confidence score when the payment instrument final amount equals the remittance full payment amount"; or,
route the payment instrument for verification when either the remittance courtesy confidence score or the remittance full payment confidence score are separately determined.

Dependent claims 2-9 and 11-18 and 20 inherit the deficiencies of their respective parent claims and are thus also rejected using the same rationale. 

b)	Comparing Claim 8 to Claim 17, Claim 8 is missing a final step rendering it indefinite in view of the Specification and Figure 3.  The Examiner interprets Claim 8 is amended to add the following limitation:     

"route the payment to posting in response to determining when the keyed value is not equal to the payment instrument final amount and when the keyed value is equal to the remittance full payment amount".  With this amendment, the word "and" would be moved from the second to the third limitation of Claim 8.

c)	Comparing Claim 9 to Claim 18, Claim 9 is missing the word "not" to claim the disclosure as shown in Figure 3 item 314 to 310.  In particular, the Examiner interprets Claim 9 in amended to:

"determine when the keyed value is not equal to the remittance last payment amount 

d)	Claims 1, 10, and 19 recite, "for providing validation …", and Claims 7, 8, 9, 16, 17, and 18 recite, "wherein when a payment from the plurality of payments is routed to validation …".  The term "validation" lacks antecedent basis in Claims 7, 8, 9, 16, 17, and 18.  The independent claims use the term "verification".  Applying the broadest reasonable interpretation in view of the Specification, the Examiner interprets the word "validation" in Claims 7, 8, 9, 16, 17, and 18 is amended to "verification".  

Claim Rejections - 35 U.S.C. § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

10.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to method that recites a judicial exception, i.e., an abstract idea (Step 2A, Prong One of the 101 Analysis), but does not recite additional elements that integrate the judicial exception into a practical application (Step 2A, Prong Two of the 101 Analysis), or recite additional elements that amount to significantly more than the judicial exception (Step 2B of the 101 Analysis). 

	Step 2A, Prong One - Are the Claims Directed To Abstract Idea(s)?
Yes.  The claims recite a method (i.e., a series of steps or process) for validating and processing payment instruments (Specification, Par [0001]). The method is accomplished using a system of generic computing components (i.e., one or more memory devices, one or more processing 

Independent Claim 19 recites:
Identifying … a payment instrument final amount for each of the plurality of payment instruments from each of the plurality of payment instruments images of each of the plurality of payment instruments;
accessing … account information associated with each of the plurality of remittance documents by accessing financial institution systems;
Identifying … a remittance courtesy amount, a remittance full payment amount, a remittance minimum payment amount, and a remittance last payment amount for each of the plurality of remittance documents, wherein the remittance courtesy amount is identified from the remittance document image, and the remittance full payment amount, the remittance minimum payment amount, and the remittance last payment amount are identified from either the remittance document images or the account information stored on the financial institution systems;
routing … each of the plurality of payment instruments for verification when the payment instrument final amount does not equal any one of the remittance courtesy amount, the remittance full payment amount, the remittance minimum payment amount, and the remittance last payment amount;
identifying … a payment instrument final confidence score for each of the plurality of payment instruments when the payment instrument final amount equals one of the one of the remittance courtesy amount, the remittance full payment amount, the remittance minimum payment amount, and the remittance last payment amount; and
based upon the payment instrument final confidence score perform one of the following for each of the payment instruments:
routing … the payment instrument for verification or posting when the payment instrument final amount equals the remittance minimum payment amount or the remittance last payment amount;
routing … the payment instrument for verification, positing or determination of a remittance courtesy confidence score when the payment instrument final amount equals the remittance courtesy amount; or
routing … the payment instrument for posting or determination of a remittance full payment confidence score when the payment instrument final amount equals the remittance full payment amount.

These limitations are directed to an abstract idea, in particular, a Mental Process.  The Mental Process includes identifying data, accessing account balance data, interpreting data, comparing data (e.g., for matches between payment instruments and remittance documents), and assessing the confidence of data interpretations.  Accordingly, the claims recite an abstract idea.
 
	Step 2A, Prong Two – Do the Claims Recite Additional Elements that Integrate the Abstract Idea(s) Into a Practical Application?
	No.   The instant application is generally linking the abstract ideas identified in Step 2A, Prong One above to a particular technological environment, and merely recites additional computing elements used as a tool to perform the abstract idea.  The additional elements do not:  i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field (MPEP 2106.05(a)); ii) implement the judicial exception with, or uses a the judicial 

The recited additional computing elements include "one or more memory devices, one or more processing devices", and "at least one non-transitory computer-readable medium" to perform the steps of identifying, accessing, interpreting, and comparing data as well as calculating a confidence score. These additional computing elements are recited at a high level of generality (i.e., as generic elements performing a generic functions of storing, receiving, processing, and transmitting information) such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea, and the claims as a whole risk preempting other applications that interpret and compare data.

The Claims additionally recite "receiving a plurality of payment instrument images, wherein the plurality of payment instrument images are captured from the plurality of payment instruments by a payment instrument reader"; and, "receiving a plurality of remittance document images, wherein the plurality of remittance document images are captured from each of the plurality of remittance documents associated with each of the plurality of payment instruments by a remittance document reader".  These limitations comprise insignificant extra-solution activity.   (1) Whether the extra-solution limitation is well known … (2) Whether the limitation is significant (i.e. it imposes meaningful limits on the claim such that it is not nominally or tangentially related to the invention) … (3) Whether the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output)”.  In the instant application, gathering data from images (e.g., via optical character recognition) is well-known and all uses of the judicial exception (i.e., the mental processes of data assimilation, interpretation, comparison, etc.) require having images to compare, but do not require the act of actually capturing the images using a well-known process (e.g., OCR). 

	Step 2B - Do the Claims Provide an Inventive Concept that Amounts to Significantly More?
No. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using computer memory and processors to perform the mental processes amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, even when viewed as a whole, nothing in the independent claims adds significantly more (i.e., an inventive concept) to the abstract idea.  The claim is not patent eligible.

	Regarding step 2B, a human can generally determine an amount from an image with some "level of confidence" and then route a payment for verification or posting based on their confidence level, but, unlike a computer, humans are incapable of exactly repeating their level of confidence over multiple image views or keeping in their mind numerous, various, and specific thresholds for different scenarios.  The parent application was allowed, in part, because the independent claims recited numerous, various, and specific thresholds (which can be experimentally optimized per the Specification) to make the data comparisons.  Unlike the instant application, the rigorous analysis of image data against numerous, various, and specific thresholds as allowed in the parent case requires the integration of the computer and amounts, in part, to significantly more.  The allowed parent case additionally recited physically receiving a keyed value when payments are routed for verification (or "validation").  The Examiner interpreted the combination of applying numerous, various, and specific thresholds in conjunction with physically keying in values during verification was, as a whole, sufficient to deem the parent case eligible.

Looking at the limitations as an ordered combination adds nothing that is not already present than when looking at the elements taken individually.  The claims do not recite an improved method of determining a confidence score from an image. Accordingly, there is no indication that the combination of elements provides a technological solution to a technological problem, a technologically-rooted solution to a computer-centric problem, a solution to a problem introduced by the technology itself, or an improvement to a function of any computer.   

The dependent claims as a whole recite the elements allowed in the parent case.  If the 

Therefore, Claims 1-20 as currently recited are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter, i.e., an abstract idea without significantly more, and are not patent eligible. 

Conclusion
11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLANE LICKTEIG whose telephone number is (571)272-0378.  The examiner can normally be reached Mon-Fri from 7:00 a.m. to 11 a.m., Central Standard Time.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER KALINOWSKI can be reached at 571-272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BLANE LICKTEIG/
Examiner, Art Unit 3691
/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691